 In the Matterof B. F.JOHNSON LUMBERCOMPANYandLUMBER ANDSAWMILLWORKERS,LOCALNo. 3,INTERNATIONAL WOODWORKERS OFAMERICA, AFFILIATED WITH THEC.I.O.Case No. C-1077.-Decided April 11, 1939Lumber Industry-Settlement:stipulation providing for compliance with theAct-Order:entered on stipulation.Mr. G. L. PattersonandMr. Thomas P. Graham, Jr.for the Board.Mr. Philip ChipmanandMr. Charles E. McCulloch,of Portland,Oreg., for the respondent.Mr. Albert J. Hoban,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Lumber and Sawmill Workers, LocalNo. 3, InternationalWoodworkers of America, affiliated with theC. 1. 0., herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the NineteenthRegion,(Seattle,Washington), issued its complaint dated November26, 1938, againstB. F. Johnson Lumber Company, Portland, Oregon,herein called the respondent,allegingthat the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint and notice of hearing thereon wereduly served upon the respondent and the Union.Concerning the unfair labor practices the complaint alleged, insubstance,that the respondent, by permitting its supervisory em-ployees to engage in activities calculated to discourage membership inthe Union, and by various other acts, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.12 N. LR. B., No. 26.189 190DECISIONS OF, NATIONAL LABOR RELATIONS BOARDOn November 29, 1938, the respondent and counsel for the Boardentered into a stipulation in settlement of the case.The stipulationprovided as follows :This stipulation made and entered into by and between G. L.Patterson,Regional Attorney, and Thomas P. Graham, Jr.,Attorney, National Labor Relations Board, Nineteenth Region,and B. F. Johnson Lumber Company by and through its attor-neys, Charles E. McCulloch, and Philip Chipman;WITNESSETH :WHEREAS, upon charges duly filed by Local No. 3, Interna-tionalWoodworkers of America, affiliated with the Committeefor Industrial Organization, the National Labor Relations Board,by the Regional Director for the Nineteenth Region, acting pur-suant to authority granted in Section 10 (b) of the NationalLabor Relations Act, (49 Stat. 449), and its Rules and Regula-tions, Series 1, as amended, Article IV, Section 1, issued itscomplaint on the 26th day of November, 1938, against therespondent herein;Now THEREFORE, it is stipulated, admitted, and agreed asfollows :I.That the respondent is a corporation organized under andexisting by virtue of the laws of the State of Oregon, having itsprincipal place of business and office at Portland, Oregon.Therespondent is engaged in the manufacture and sale of lumberand wood products.II.That the respondent in the course and conduct of the operationsof its plant at Portland, Oregon, causes and has continuouslycaused large quantities of the products which it manufactures,to wit; approximately ninety-nine per cent thereof, to be sold,shipped, and transported to, into, and through States of theUnited States, other than the State of Oregon.Eighty-nine percent of the total products sold by the respondent in States otherthan the State of Oregon arrive in those States without reloadingfrom barge, railroad, or truck.III.Five per cent of the logs used by the respondent in its opera-tions at its Portland, Oregon plant are shipped from the StateofWashington to the respondent's plant in Portland, Oregon.IV.Local No. 3,isa labor organization as defined in Section 2,subsection(5) of the Act. B. F. JOHNSON LUMBER COMPANY191V.Upon the basis of this stipulation the respondent, while deny-ing that it has violated in the past, or is now violating any ofthe terms or provisions of the National Labor Relations Act,hereby expressly waives the right to a hearing, expressly waivesthe making of findings of fact and conclusions by the Board,and expressly consents that an order may be entered by theBoard; and upon application by the Board, without notice to therespondent of the filing of a petition by the Board, which noticethe respondent hereby expressly waives, the respondent furtherexpressly consents that the Circuit Court of Appeals for theappropriate Circuit may enter a decree enforcing the order ofthe Board ordering that;(1)The respondent will cease and desist as follows :(a)From in any manner interfering with, restraining, orcoercing its employes in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed inSection 7, of the National Labor Relations Act.(b)From discouraging membership in Local No. 3, or in anyother labor organization of its employes, by discharging,threatening to discharge, or by refusing or threatening to refuseto hire any of its employes for joining or maintaining member-ship in Local No. 3, or any other labor organization of itsemployes.(c)From permitting its foremen, overseers, and other super-visory officials in any way to make representations in any respectreflecting or purporting to reflect the attitude of the employertoward membership in any labor organization.(d)From discriminating in any manner against any of itsemployes in regard to hire or tenure of employment, or anyterms or conditions of employment, for joining Local No. 3, orany other labor organization of its employes.(2)The respondent shall take the following affirmative actionto effectuate the policies of the National Labor Relations Act.(a) Immediately post and keep visible in a conspicuous andprominent place in its Portland, Oregon plant, for a period ofthirty days after receipt thereof, a copy of the order to be enteredby the National Labor Relations Board and to be made herein.This stipulation is subject to the approval of the NationalLabor Relations Board after submission to the Board inWashington, D. C. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDOn December 7, 1938, the Board issued its Order approving theabove stipulation making it part of the record in the case, and,acting pursuant to Article II, Section 37, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, further orderedthat the proceeding be transferred to and continued before the Boardfor the purpose of entry of a decision and order pursuant to theprovisions of the stipulation.On the basis of the above stipulation and upon the entire recordin the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, an Oregon corporation having its principal officeand place of business at Portland, Oregon, is engaged in the manu-facture and sale of lumber and wood products. Five per cent of thelogs used by the respondent in the operation of its Portland, Oregon,plant are shipped to it from the State of Washington.Approxi-mately 99 per cent of the products manufactured by the respondentat said plant are sold, shipped, and transported to, into, and throughStates of the United States other than the State of Oregon.Eighty-nine per cent of the total products sold by the respondent in Statesother than the State of Oregon arrive in those States withoutreloading from barge, railroad, or truck. .We find that the operations of the respondent at its Portland,Oregon, plant constitute a continuous flow of trade, traffic, andcommerce among the several States?IT.THE UNIONLumber and Sawmill Workers, Local No. 3, International Wood-workers of America, affiliated with the C. I. 0., is a labor organiza-tion admitting to membership employees of the respondent at itsPortland, Oregon, plant._ORDEROn the basis of the above findings of fact and stipulation, and uponthe entire record in the case, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor Relations1Matter of Jones Lumber Company, West Oregon Lumber Company, ClarkciWilsonLumber Company,B. F. Johnson Lumber Company,Portland Lumber Mills,Inman-PoulsenLumber Company,and EasterncEWestern Lumber CompanyandColumbia River DistrictCouncil of Lumber and Sawmill Workers' Union No.5.3N.L R B 855.(DecidedOctober 21, 1937.) B. F. JOHNSON LUMBER COMPANY193Board hereby orders that B. F. Johnson Lumber Company, Port-land, Oregon, shall:1.Cease and desist :(a)From in any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7, of the NationalLabor Relations Act;(b)From discouraging membership in Local No. 3, or in anyother labor organization of its employees, by discharging, threaten-ing to discharge, or by refusing or threatening to refuse to hire anyof its employees for joining or maintaining membership in LocalNo. 3, or any other labor organization of its employees;(c)From permitting its foremen, overseers, and other supervisoryofficials in any way to make representations in any respect reflectingor purporting to reflect the attitude of the employer toward mem-bership in any labor organization;(d)From discriminating in any manner against any of its em-ployees in regard to hire or tenure of employment, or any terms orconditions of employment, for joining Local No. 3, or any otherlabor organization of its employees.2.The respondent shall take the following affirmative action toeffectuate the policies of the National Labor Relations Act :(a) Immediately post and keep visible in a conspicuous andprominent place in its Portland, Oregon, plant, for a period of thirty(30) days after receipt thereof, a copy of this Order.